DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 5/17/21.  Claims 1, 4-8, 11-15, 18-20 are amended, claims 21-26 are newly added, claims 2, 3, 9, 10, 16 and 17 are canceled.  Claims 1, 4-8, 11-15, 18-26 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11-15, 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,453,294. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-8, 11-15, 18-26 of the present application are encompassed by claims 1-15 of the patent application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-15, 18-26, are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2010/056252 A1 to Englman et al. (hereinafter “Englman”) in view of US Publication No. 2007/0259711 A1 to Thomas (hereinafter “Thomas”) in view of US Publication No. 2013/0252704 A1 to Gilbertson et al. (hereinafter “Gilbertson”).
	
Concerning claim 1, Englman discloses an electronic method of gaming implemented using a gaming system, the gaming system including a game controller in communication with a main display device and comprising at least one processor configured to execute instructions stored in at least one memory device (Abstract), the method comprising: 

concurrently initiating, by the game controller, a primary game and a jackpot game, (paragraph [0049] – all reels concurrently spin); 
determining, by the game controller, a primary game outcome (paragraph [0051] – reel outcomes are evaluated).
Englman discloses in at least paragraph [0048], that bonus wagers maybe required to be a function of the amount of the primary wager.  Englman lacks specifically disclosing, and Thomas discloses a single jackpot game reel strip (paragraph [0041] – 4th reel indicated which jackpot is awarded); converting, by the game controller, an initial wager into a first portion and a second portion, the initial wager inputted into the gaming system (jackpots are funded by a portion of the player’s wager input); allocating, by the game controller, the second portion to a progressive jackpot, the progressive jackpot including contributions from a shared network of gaming machines (paragraphs [0010], [0034] [0041], [0042] – networking of gaming machines contribute to progressive jackpot); wherein a wager amount for the primary game is the first portion of the initial wager, and wherein a wager amount for the jackpot game is the second portion of the initial wager (paragraphs [0010], [0034] [0041], [0042] – portion of initial wager is directed to jackpot); determining, by the game controller, a jackpot award from the progressive jackpot and independent of the primary game (paragraphs [0010], [0034] [0041], [0042] – jackpot is determined and awarded); controlling, by the game controller, display of a plurality of primary game symbols within 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the allocation of funds as disclosed in Thomas in the system of Englman in order to create larger jackpot amounts, resulting in increased wagering and increased revenue.
Thomas discloses a single jackpot game reel strip (paragraph [0041] – 4th reel indicated which jackpot is awarded).  The combination of Englman/Thomas lack specifically disclosing, however, Gilbertson discloses in response to determining the jackpot award, causing display, by the game controller, of an animated image extending from at least a portion of the game reel strip indicating that a jackpot will be presented; and controlling, by the game controller, display of a jackpot game symbol corresponding to the jackpot award (Figs. 20, 25, paragraphs [0020], [0156], [0191], [0244] – animations extending from the reels are indicative of jackpot awards).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the image animation as disclosed in Gilbertson in the system of Englman/Thomas in order to attract more attention to the gaming machines, resulting in increased wagering and increased revenue.

Concerning claims 8 and 15, see the rejection of claim 1.




Concerning claims 5, 12, and 19, Englman/Thomas lack disclosing, and Gilbertson discloses controlling the animated image to change in response to a jackpot game symbol being displayed on the jackpot game reel strip (Figs. 20, 25, paragraphs [0020], [0156], [0159], [0191], [0244]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the image animation as disclosed in Gilbertson in the system of Englman/Thomas in order to attract more attention to the gaming machines, resulting in increased wagering and increased revenue.

Concerning claims 6, 13, and 20, Englman/Thomas lack disclosing, and Gilbertson discloses the game controller is further in communication with a secondary display device, the method further comprising controlling the secondary display device to display a progressive jackpot amount associated with the jackpot award (Figs. 13, 20, 25, paragraphs [0020], [0156], [0159], [0191], [0244]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the image animation as disclosed in Gilbertson in the 

Concerning claims 7 and 14, Englman/Thomas lack disclosing, and Gilbertson discloses controlling the secondary display device to display an animation, the animation being associated with the progressive jackpot amount (Figs. 20, 25, paragraphs [0020], [0156], [0159], [0191], [0244]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the image animation as disclosed in Gilbertson in the system of Englman/Thomas in order to attract more attention to the gaming machines, resulting in increased wagering and increased revenue.

Concerning claims 21, 23 and 25, Englman/Thomas lack disclosing, and Gilbertson discloses further comprising controlling the animated image to grow as primary game symbols of the plurality of primary game symbols are displayed (Figs. 20, 25, paragraphs [0020], [0156], [0159], [0191], [0244]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the image animation as disclosed in Gilbertson in the system of Englman/Thomas in order to attract more attention to the gaming machines, resulting in increased wagering and increased revenue.

.

Response to Arguments
Applicant’s arguments, filed 5/17/21, with respect to the 35 USC 101 rejection have been fully considered and are persuasive, therefore the rejection has been withdrawn. 
Applicant’s arguments, filed 5/17/21, with respect to the 35 USC rejection regarding claim(s) 1, 4-8, 11-15, 18-20 have been considered but are moot based on the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715